Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Requirements for Restriction of claims 1-15 have been withdrawn in light of the claims amendment filed 10/13/2020. Claims 1-16 are pending in the current application, with claims 1 and 10 being independent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2018/0369603 A1 to Gjorsvik et al. (hereinafter referred to as “Gjorsvik”), in view of United States Patent Application Pub. No. US 2014/0371736 A1 to Levin et al. (hereinafter referred to as “Levin”).
Referring to claim 1, Gjorsvik discloses a balloon catheter system comprising: a light irradiation probe including, at a distal end portion of a fiber probe, a light irradiation surface configured to irradiate light; a balloon catheter including a shaft and a balloon, the shaft including a through hole in which the light irradiation probe is arrangeable, the through hole being configured to allow liquid feeding, with the light irradiation probe being arranged in the through hole, the balloon being fixed to one end portion of the shaft and configured to be expandable and contractable by a liquid injected through the through hole of the shaft (e.g. Figs. 1-2, paragraphs [0088-00100] teach a catheter device consists of a distal end 
Referring to claims 2-4, Gjorsvik and Levin disclose the balloon catheter system according to claim 1, Levin further teaches the limitation wherein the system comprises a tactile sensor arranged on the outer surface of the balloon and configured to detect that the wall is extended by contacting a 
Referring to claims 5-7, Gjorsvik and Levin disclose the balloon catheter system according to claim 1, Levin further teaches the limitation wherein the system comprises an image sensor arranged in the balloon and configured to pick up the image of the wall through the balloon, wherein the image sensor is included in an endoscope comprising a treatment instrument channel through which the balloon catheter is insertable (e.g. paragraphs [0196-0202], Fig. 9 state that the device may include an endoscope 350 that may include camera 352 to provide direct visualization of internal body space and tissue. The expandable balloon of treatment element 322a may comprises sensors 316a which may be a visualization sensor).  It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Gjorsvik with the fluid delivery device with sensors taught by Levin, since such modification would be applying a known technique to a known device yielding the predictable results of an improved means for delivering fluid into a balloon of a medical device with features for controlling the fluid’s temperature, pressure, and flow rate.
Referring to claim 8, Gjorsvik and Levin disclose the balloon catheter system according to claim 1, Levin further teaches the limitation wherein the measuring portion defines a lower defines a lower limit and an upper limit of the liquid to be injected into the balloon (e.g. paragraph [0118] discuss the device having a balloon that exhibits a measurable pressure-threshold for inflation so that the balloon 
Referring to claim 9, Gjorsvik and Levin disclose the balloon catheter system according to claim 1, Gjorsvik further states that in one example, the balloon 18 is arranged to expand to have a volume of 99 mL (e.g. paragraph [0090]). The Examiner submits that it would be obvious for one with ordinary skills in the art to modify the invention taught by Gjorsvik so that the quantity of a liquid to be injected into the balloon is between 100 mL and 300mL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Referring to claim 10, Gjorsvik and Levin disclose an optical tumor treatment method using the balloon catheter system of claim 1, the method comprising: arranging the balloon fixed to the one end portion of the shaft of the balloon catheter in the region to be treated (e.g. Gjorsvik Figs. 1-2, paragraphs [0088-00100] teach a catheter device consists of a distal end 10 and a catheter body 12. The catheter device comprises an expansion and positioning balloon 18 and a Foley balloon 20); expanding the balloon by operating the pump to inject the liquid into the balloon through the through hole of the shaft and extending the wall of the region to be treated (Gjorsvik Figs. 2-3, paragraphs [0088-00100] teach a catheter device consists of a distal end 10, which includes flow passages and conduits for flow of fluid into and out of the balloons 18, 20 and the bladder); arranging the light irradiation surface of the light irradiation probe in the balloon extending the wall, and irradiating the light from the light irradiation surface to a mucosa of the wall through the balloon (e.g. Gjorsvik  Figs. 1-2, paragraphs [0088-00100] teach a catheter device consists of a distal end 10 and a catheter body 12. The catheter device comprises a light source having multiple light emitting elements 22, 24, 26 for providing illumination for photodynamic treatment (PDT) that can be used for irradiation). Gjorsvik discloses and an injection apparatus (e.g. paragraph [0063] discloses an apparatus for delivery of fluid into the 
Referring to claims 11 and 12, Gjorsvik and Levin disclose the optical tumor treatment method according to claim 10 as discussed above. Levin further teaches the limitation wherein expanding further comprises retaining the balloon in an expanded state by stopping injection of the liquid into the balloon when a tactile sensor or an image pick up sensor provided on an outer surface of the balloon detects that the outer surface of the balloon comes into contact with the wall (e.g. paragraph [0142] states “Precise and dual source adjustment of balloon 120 pressure is advantageous for several reasons, including but not limited to: the minimum pressure required to establish uniform and positive contact between the balloon and the target tissue may vary from location to location within an organ and therefore is preferably an independent control variable which can be adjusted as required to optimize the ablation process during the treatment”). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Gjorsvik with the fluid delivery device with sensors taught by Levin, since such modification would be applying a known technique to a known device yielding the predictable results of an improved means for delivering fluid 
Referring to claims 13 and 14, Levin further teaches the limitation wherein the image pickup sensor is provided in an image pickup probe configured to be arranged in the balloon or in an endoscope including a treatment instrument channel through which the balloon catheter is insertable (e.g. paragraphs [0196-0202], Fig. 9 state that the device may include an endoscope 350 that may include camera 352 to provide direct visualization of internal body space and tissue. The expandable balloon of treatment element 322a may comprises sensors 316a which may be a visualization sensor).  It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Gjorsvik with the fluid delivery device with sensors taught by Levin, since such modification would be applying a known technique to a known device yielding the predictable results of an improved means for delivering fluid into a balloon of a medical device with features for controlling the fluid’s temperature, pressure, and flow rate.
Referring to claim 15, Gjorsvik and Levin disclose the balloon catheter system according to claim 10, Gjorsvik further states that in one example, the balloon 18 is arranged to expand to have a volume of 99 mL (e.g. paragraph [0090]). The Examiner submits that it would be obvious for one with ordinary skills in the art to modify the invention taught by Gjorsvik so that the quantity of a liquid to be injected into the balloon is between 100 mL and 300mL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Referring to claim 16, Gjorsvik and Levin disclose the balloon catheter system according to claim 1, Levin further teaches the limitation wherein the pump comprises one of a syringe or plunger (e.g. paragraph [0121] states “the precise mass of fluid that is injected into balloon 120 may be controlled by controlling the volume delivered (as by a syringe 150 positioned at proximal end 111 and in fluid 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH DUC G PHAM/               Examiner, Art Unit 3792                                                                                                                                                                                         /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792